Order entered March 11, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00903-CV

                          EVAN LANE (VAN) SHAW, Appellant

                                             V.

                               D. BRENT LEMON, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 07-01451

                                         ORDER
       The Court has before it appellant’s March 7, 2013 unopposed and verified motion for

forty-five day extension of time to file reply and cross-appellee brief. The Court GRANTS the

motion and ORDERS appellant to file any reply and cross-appellee brief by April 22, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE